Citation Nr: 0621682	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-34 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for childhood-onset post-traumatic stress disorder (PTSD) 
with a secondary depressive disorder.

2.  Entitlement to an effective date earlier than March 26, 
2002, for the award of service connection for PTSD with a 
secondary depressive disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  In that decision, the RO granted service 
connection for aggravation of childhood-onset PTSD.  The RO 
evaluated the veteran's disability as 70 percent disabling.  
The RO then deducted the degree of the veteran's pre-service 
disability, evaluated as 40 percent disabling.  Accounting 
for the deduction, the RO assigned a 30 percent rating for 
PTSD effective March 26, 2002.

The issue of entitlement to an earlier effective date for 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to the veteran's period of service, PTSD was 
manifested by social and academic impairments caused by 
chronic depression and withdrawal.

3.  PTSD is currently manifested by severe social and 
occupational impairments; deficiencies of judgment, thinking, 
and mood; suicidal ideation; tangential speech; chronic 
depression; impaired impulse control; neglect of hygiene; and 
difficulty adapting to stressful circumstances.



CONCLUSION OF LAW

Criteria for a 40 percent rating for aggravation of PTSD have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.16, 4.22, 4.130, Diagnostic Codes 9411, 9440 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the appellant's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.

In a letter dated in April 2002, VA notified the veteran of 
the information and evidence needed to demonstrate 
entitlement to service connection for PTSD.  In a letter 
dated in June 2003, VA notified the veteran of the 
information and evidence needed to demonstrate entitlement to 
an increased rating for PTSD.  Both letters identified what 
part of that evidence the veteran was to provide and what 
part VA would attempt to obtain for him.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The letters also generally 
advised the veteran to submit any additional information 
related to his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 121 (2004).  VA also described the criteria of a 
higher rating for PTSD in an August 2004 Statement of the 
Case, and the veteran had an opportunity to submit additional 
evidence.  

The veteran was not notified of the information and evidence 
needed to demonstrate the effective date of an award.  
Consequently, as discussed below, the issue of entitlement to 
an earlier effective date is remanded for further 
development.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, the veteran did not 
receive notice of the information and evidence needed to 
demonstrate the degree of disability prior to the January 
2003 decision on appeal; however, the RO provided notice in 
June 2003 and reconsidered the veteran's claim in August 
2004.  In Pelegrini, the Court stated that its decision did 
not void or nullify AOJ actions or decisions in which VCAA 
notice was not provided prior to the AOJ decision, but merely 
required that appellants receive VCAA-content-complying 
notice.  In this case, the Board finds that the veteran was 
not prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence, providing 
him physical examinations, and affording him an opportunity 
to testify before an RO hearing officer and/or the Board.  In 
his February 2003 notice of disagreement, the veteran 
requested a hearing with a Decision Review Officer, but he 
withdrew that request in favor of an informal conference in 
June 2004.  Thus, all known and available records relevant to 
the issue on appeal were obtained and are associated with the 
veteran's claims file, and the veteran does not contend 
otherwise.  Therefore, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.  

The veteran experienced significant emotional trauma prior to 
his period of service.  During several medical examinations, 
he stated that his mother and stepfather physically and 
verbally abused him as a child.  He also averred that he was 
victimized by others and was sexually abused by a childhood 
friend.  The veteran's mother died when he was a teenager, 
and in September 1997, a VA examiner noted that the veteran 
experienced a grief reaction and significant guilt related to 
that event.  

The veteran alleges that the verbal abuse of military 
authorities undermined his self-esteem, contributed to his 
feelings of victimization, and triggered reminders of 
childhood trauma.  He also identified several specific 
traumatic experiences that contributed to subsequent 
psychiatric symptoms, including an incident in which he was 
ordered to clean a spill under dangerous conditions without 
safety gear.  The veteran alleges that his emotional 
reactions to those traumas were so severe that he volunteered 
for service in Vietnam to effectuate suicidal ideations, and 
he ultimately experienced a nervous breakdown.  The veteran 
was referred for psychiatric treatment in June 1969, and he 
was diagnosed as having an emotionally unstable personality 
manifested by emotional lability, a history of suicidal 
gesture two years prior to enlistment, and non-adjustment to 
school and military.  The veteran was honorably discharged in 
July 1969 based on that diagnosis.

During a December 1998 VA examination, the examiner diagnosed 
childhood-onset PTSD, aggravated by service, with secondary 
symptoms of depression.  In January 2003, VA grated service 
connection for that disability.  

In service connection cases involving aggravation by active 
service, the assigned disability rating will reflect only the 
degree of disability over and above the degree existing at 
the time of entrance into active service.  See 38 C.F.R. § 
4.22.  Therefore, to determine the appropriate disability 
rating for VA compensation purposes, VA must deduct the 
degree of disability existing at the time of the veteran's 
entrance into active service from the present degree of 
disability.  

Pre-Service Degree of Disability

During various medical examinations, the veteran stated that, 
prior to his enlistment, he was extremely unhappy and 
experienced episodes of depression and despair.  He described 
a history of night terrors, nail biting, and difficulty 
interacting with others.  In June and July 1969, he stated 
that he ran away from home on multiple occasions, was 
suspended from school for fighting, and was arrested or 
involved with police in relation to assault and battery, 
shoplifting, and traffic violations.  He also described a 
suicidal gesture two years prior to his entry into service.  

In contrast, during an April 1996 hearing, the veteran stated 
that he did not experience significant emotional problems 
prior to his period of service.  He also denied difficulty 
socializing or fulfilling employment demands; he noted that 
he worked for with the same employer for over three years 
prior to service.

In an October 1967 statement, the veteran's high school 
principal stated that the veteran was a below-average student 
who exhibited nervousness, excitability, and a lack of 
cooperation and reliability.  The principal observed that the 
veteran was socially shunned because of his strange attitudes 
and behaviors.  The principal also noted that the veteran 
withdrew when confronted, and he repeatedly "quit" school.  
The veteran graduated last in his class and did not 
participate in extracurricular activities.  

In September 1997, a VA examiner opined that the veteran's 
childhood and developmental history resulted in considerable 
personality problems, including low self-esteem, depression, 
helplessness, and at least one suicide attempt.  During a 
September 1994 examination, the examiner noted that the 
veteran enlisted in the military to effectuate suicidal 
thoughts, to provide validation by participation in 
meaningful work, and to fulfill homicidal ideations resultant 
from his history with his abusive stepfather.  In December 
1998, a VA examiner assigned a Global Assessment of 
Functioning (GAF) score of 49 for symptoms attributable 
solely to childhood PTSD.  In December 2002 and July 2003, 
other VA examiners opined that the majority the veteran's 
symptoms were caused by childhood traumas.  

Disability evaluations are determined by the application of 
the schedule of ratings, which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the criteria governing evaluation 
of specific disabilities.  See 38 C.F.R. Part 4.  Diagnostic 
Code 9411 directs evaluation of PTSD under the general rating 
formula for mental disorders, as outlined in Diagnostic Code 
9440.  See 38 C.F.R. § 4.130.  The general rating formula is 
as follows: 

Total occupational and social impairment, 
due to such symptoms as:  gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform activities 
of daily living (including maintenance of 
minimal personal hygiene); disorientation to 
time or place; memory loss for 
names of close relatives, own occupation, or own 
name..........100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and 
maintain effective 
relationships ...............................................................70

Occupational and social impairment with 
reduced reliability and productivity due to 
such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short- and 
long-term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective work 
and 
social relationships ......................................................50

Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally 
functioning satisfactorily, with routine 
behavior, self-care, and conversation 
normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent events) 
...........................30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant 
stress, or; symptoms controlled by medication 
........................10

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with occupational 
and social functioning or to require 
continuous 
medication.......................................................................0

Evidence demonstrates that, prior to the veteran's 
enlistment, PTSD was 30 percent disabling.  The veteran had 
difficulty maintaining social relationships due to 
depression, erratic behaviors, and withdrawal.  He performed 
poorly at school and was resistant to school authorities.  
Evidence further indicates that the veteran was aggressive 
and had difficulty with law enforcement.  He also exhibited 
symptoms of anxiety and night terrors.  Notably, he attempted 
suicide on at least one occasion.  There is no significant 
evidence of occupational impairments, panic attacks, or 
memory loss, but, in aggregate, the veteran exhibited 
impairments that approximate the criteria required for a 30 
percent rating.  See 38 C.F.R. § 4.7.  Although the veteran 
averred in April 1996 that his symptoms were minimal prior to 
service, objective evidence of record indicates that the 
veteran experienced chronic, consistent limitations 
sufficient to result in moderate occupational and social 
impairment.  

Furthermore, a 30 percent rating is consistent with a GAF 
score of 49, which a VA examiner assigned in December 1998 
based on symptoms of childhood trauma.  GAF evaluations are 
highly probative evidence of the degree of psychiatric 
disability because they relate directly to the veteran's 
social and industrial impairments.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  A GAF score of 41 to 50 indicates 
severe symptoms or any serious impairment in social or 
occupational functioning.  See AMERICAN PSYCHIATRIC ASSOCIATION, 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 
1994).  

Current Degree of Disability

The veteran avers that his current symptoms cause significant 
occupational and social impairments.  Subsequent to his 
discharge from active service, the veteran returned to work 
for his pre-service employer, but he was terminated within 
one year because of a conflict with a superior.  He avers 
that, subsequent to that position, he was unable to maintain 
employment for any appreciable period; he describes over 
thirty positions of employment since 1969.  He maintains, and 
physicians confirm, that his quick temper, confrontive 
nature, difficulty relating to others, and problems with 
authority are his primary obstacles in retaining meaningful 
employment.  

The veteran also alleges that his symptoms result in 
considerable difficulty maintaining personal relationships.  
The veteran states that he does not socialize or maintain any 
close friendships.  He is divorced from his second wife and 
does not sustain positive relationships with his two adult 
daughters; in fact, the veteran's youngest daughter was 
removed from his home based on child abuse charges.  

The veteran's disability is marked by chronic depression, low 
self-esteem, anxiety, suspicion, and feelings of 
worthlessness, victimization, hopelessness, and despair.  He 
has a history of suicidal ideation.  In 1991 and 1994, 
physicians also expressed concern that the veteran's extreme 
anger and hostility created a significant possibility that he 
would harm others.  

During a June 1994 Social Security examination, the veteran 
exhibited moderate or marked problems maintaining 
concentration, performing independently, understanding and 
performing complex instructions, getting along with 
coworkers, performing the activities of daily living, 
adjusting to change, and responding appropriately in social 
situations.  The veteran began receiving Social Security 
benefits for psychiatric impairments effective May 1994.

During a September 1994 VA examination, the veteran exhibited 
poor impulse control and a preoccupation with perceived 
wrongs.

In December 1998, a VA examiner noted significant symptoms of 
PTSD, including:  an exaggerated startle response, 
hypervigilance, avoidance, arousal, depression, suicidal and 
homicidal ideation, weight loss, hallucinations, a numbing of 
general responsiveness, difficulty sleeping, outbursts of 
anger, difficulty concentrating, and intrusive memories of 
traumatic childhood and in-service events.  The examiner 
stated that the veteran's symptoms resulted in severe social, 
industrial, and emotional impairments, and he assigned a GAF 
score of 45.

During a period of treatment from June 1999 to February 2000, 
Robert Luck, M.S.W. noted that the veteran was estranged from 
his church, which had previously afforded significant social 
contacts.  

During a December 2002 VA examination, the veteran was poorly 
groomed and exhibited impaired insight, restricted range of 
affect, and tangential speech.  The veteran denied a history 
of homicidal ideations, but he described patterns of rage 
episodes with a history of destruction of property and a 
minimal history of assault.  The veteran stated that he had 
been stably employed with a logging company for over three 
years.  He denied any significant personal relationships 
aside from his girlfriend.  The examiner assigned a GAF score 
of 41, with a GAF score of 55 when evaluating only symptoms 
related to military trauma.  

During a July 2003 VA examination, the veteran was angry and 
belligerent and exhibited paranoid thoughts and a depressed 
affect.  The veteran described a history of hallucinations.  
The examiner opined that the veteran had severe interpersonal 
problems and difficulty in most work settings.

Evidence indicates that PTSD symptoms are 70 percent 
disabling under the rating criteria of Diagnostic Code 9411.  
The veteran experiences severe occupational and social 
impairments attributable to PTSD, with deficiencies in work 
performance, family relationships, judgment, thought 
processes, speech, and mood.  The veteran has a history of 
suicidal ideation, tangential speech, poor impulse control, 
irritability, poor grooming, difficulty coping or responding 
to change, and chronic depression that affects his capacity 
to function independently, appropriately, and effectively.  
Moreover, the veteran has a propensity towards violence, and 
he has a history of destruction of property, alleged child 
abuse, and assault.  

Evidence does not indicate a severity of symptoms sufficient 
to indicate that PTSD is 100 percent disabling.  The veteran 
does not exhibit gross or consistent impairment of thought 
processes or speech, he does not have a consistent history of 
delusions or hallucinations, and there is no evidence of 
disorientation or memory loss for significant facts.  The 
veteran has difficulty responding appropriately in social 
situations, but his responses are not grossly inappropriate, 
and physicians have not considered him a risk to others since 
1994.  The veteran was noted to have poor grooming during one 
VA examination, but he otherwise maintains personal hygiene 
and can perform the activities of daily living with some 
difficulty.  During a 2002 VA examination, the veteran 
indicated that he had worked for the same employer for the 
prior three years, indicating some capacity to maintain 
employment.  Consequently, evidence indicates that the 
veteran's overall disability more nearly approximates the 
criteria of a 70 percent rating for PTSD.

Therefore, the Board evaluates the veteran's current symptoms 
of PTSD as 70 percent disabling.  As mentioned above, VA 
regulations require that VA deduct from that evaluation the 
degree of disability existing at the time of entrance into 
active service.  See 38 C.F.R. § 4.22.  Therefore, VA must 
deduct 30 percent, resulting in an assigned rating of 40 
percent for aggravation of the veteran's original disability.  

Where entitlement to compensation has been established and 
the veteran appeals for a higher initial disability rating, 
VA will also analyze the severity of the veteran's disability 
from the time of the initial rating to the time of review.  
VA will specifically consider whether separate "staged" 
ratings for different periods of time are warranted.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  There is 
no evidence that the veteran's disability has increased in 
severity since he filed his March 2002 claim sufficient to 
warrant separate staged ratings during the period of appeal.

The VA schedule of ratings will apply unless exceptional or 
unusual factors make application of the schedular standards 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).   A veteran may be awarded a rating higher than that 
encompassed by the schedular criteria if the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, that application of the 
regular schedular standards is impractical.  See 38 C.F.R. § 
3.321(b)(1).  

Although the veteran asserts that he is totally unemployable 
because of PTSD, he had not identified any specific factors 
which may be considered exceptional or unusual in light of 
VA's schedule of ratings.  The veteran has not been 
hospitalized for psychiatric treatment, and evidence of 
record does not demonstrate any exceptional limitation due to 
the veteran's disability beyond that contemplated in the 
schedule of ratings.  The Board appreciates that PTSD 
symptoms have an adverse impact on the veteran's 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38. C.F.R. § 3.321.  Therefore, any assignment of a 
compensable rating is recognition of that loss.   Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).  See also 38 C.F.R. § 
4.1 ("the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability").  Consequently, the 
Board finds that the evaluations assigned in this decision 
adequately reflect the veteran's clinically established 
impairments, and an extra-schedular rating is denied.


ORDER

A 40 percent rating for PTSD is granted.


REMAND

In the April 2002 and June 2003 VCAA letters, the veteran was 
notified of the information and evidence needed to 
demonstrate service connection and increased ratings, but he 
was not notified of the information and evidence needed to 
establish the effective date of an award.  Because the 
veteran alleges that he is entitled to an earlier effective 
date for the award of service connection for PTSD, the 
deficiency of notice is particularly significant in this 
case.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran notice of the 
information and evidence needed to 
demonstrate the effective date of an 
award, and afford him a reasonable 
opportunity to provide additional 
evidence.

2.  When the additional development is 
complete, review the case on the basis of 
the additional evidence.  If the benefit 
sought is not granted, furnish the veteran 
and his representative with a Supplemental 
Statement of the Case, and afford them a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


